DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                                          Drawings
 Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “means for controlling the flow of the liquid refrigerant” recited in claim 19 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.                                                
                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
         Claim limitation “means for controlling the flow of the liquid refrigerant” in claim 19 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for controlling the flow of the liquid refrigerant” without reciting sufficient structure to achieve the function.  
        Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification does not show that the corresponding structure in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see claim rejection under 35 U.S.C. 112(b) below.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a metering device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a metering device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “metering” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A metering device treated as meaning metering valve 76. See par. 58.
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
  
                             Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure of “means for controlling the flow of the liquid refrigerant”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “means for controlling the flow of the liquid refrigerant” (in claim 19).
claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.
Claims 5-14 are dependent from claims rejected under 35 U.S.C. 112 above and therefore inherit the deficiencies of their parent claim.



                                   Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 12 and 19-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HOLGER (EP2883996) in view Roof et al. (US 2010/0008807).
In regards to claim 1, HOLGER discloses a refrigeration system (a refrigerant circuit of heat pump; par. 3) comprising: a compressor (2) which includes a hermetically sealed housing (hermetically sealed housing 4) and a compression mechanism (a drive machine 3) positioned inside the housing (4); a condenser (a first heat exchanger; par. 3) which is fluidly connected to the compressor (2); an evaporator (a second heat exchanger; par. 3) which is fluidly connected between the condenser and the compressor (2); and a magnetic coupling (magnetic coupling 19) which includes a drive coupling half (a second coupling half 20) positioned outside the housing (par. 29) and a driven coupling half (a first coupling half 18) positioned inside the housing (4) and separated from the drive coupling half (20) by a separation wall (a wall 17) portion of the housing (4), the drive coupling half (20) being connectable to a prime mover (a fan 22) and the driven coupling half (18) being connected to the compression mechanism (3); wherein in operation of the refrigeration system, the compressor (2) compresses a gaseous refrigerant (refer to par. 12), the gaseous refrigerant is condensed into a liquid refrigerant in the condenser (first heat exchanger; par. 3), and the liquid refrigerant is evaporated in the evaporator (refer to par. 3), but fails to explicitly teach wherein the refrigeration system further comprises a fluid conduit for communicating a portion of the liquid refrigerant from the condenser to an inside surface of the separation wall portion; whereby during operation of the refrigeration system, the liquid refrigerant from the condenser is evaporated on or adjacent the inside surface of the separation wall portion to thereby cool the separation wall portion.  
        Roof teaches a refrigeration system (FIGS. 1A and 1B) wherein the refrigeration system further comprises a fluid conduit (conduit formed by refrigeration circuit; see annotated Fig. below) for communicating a portion of the liquid refrigerant (via first portion of lines 17 and 21; FIGS. 1A and 1B) from the condenser (11) to an inside surface of the separation wall portion (corresponding to scroll members 32 and 34); whereby during operation of the refrigeration system, the liquid refrigerant from the condenser (11) is evaporated on or adjacent the inside surface of the separation wall portion (32/34) to thereby cool the separation wall portion (refer to par. 9, wherein to decrease the temperature of the working fluid and thereby decrease the temperature of the scroll members).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that the refrigeration system further comprises a fluid conduit for communicating a portion of the liquid refrigerant from the condenser to an inside surface of the separation wall portion; whereby during operation of the refrigeration system, the liquid refrigerant from the condenser is evaporated on or adjacent the inside surface of the separation wall portion to thereby cool the separation wall portion as taught by Roof in order to cause the injected liquid working fluid to absorb some of the thermal energy generated during compression to decrease the temperature of the working fluid and thereby decrease the temperature of the scroll members (refer to par. 9 of Roof).

         
    PNG
    media_image1.png
    514
    897
    media_image1.png
    Greyscale

In regards to claim 2, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the fluid conduit comprises a first end which is in fluid communication with an outlet of the condenser and a second end which is in fluid communication with the inside surface of the separation wall portion.  
         Roof further teaches wherein the fluid conduit (conduit formed by refrigeration circuit; see annotated Fig. above) comprises a first end (first end portion of lines 17 and 21; see annotated Fig. above) which is in fluid communication with an outlet of the condenser (11) and a second end (second end portion of lines 17 and 21; see annotated Fig. above) which is in fluid communication with the inside surface of the separation wall portion (32/34).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that the fluid conduit comprises a first end which is in fluid communication with an outlet of the condenser and a second end which is in fluid communication with the inside surface of the separation wall portion as taught by Roof in order to cause the injected liquid working fluid to absorb some of the thermal energy generated during compression to decrease the temperature of the working fluid and thereby decrease the temperature of the scroll members (refer to par. 9 of Roof).
In regards to claim 3, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly teach wherein the second end of the fluid conduit is connected to at least one injection port which extends through the housing to a location adjacent the inside surface of the separation wall portion. 
       Roof further teaches wherein the second end of the fluid conduit (17/21) is connected to at least one injection port (bore 72; Fig. 5) which extends through the housing (12) to a location adjacent the inside surface of the separation wall portion (corresponding to scroll members 32 and 34; Fig. 5). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that the second end of the fluid conduit is connected to at least one injection port which extends through the housing to a location adjacent the inside surface of the separation wall portion as taught by Roof in order to cause the injected liquid working fluid to absorb some of the thermal energy generated during compression to decrease the temperature of the working fluid and thereby decrease the temperature of the scroll members (refer to par. 9 of Roof).
In regards to claim 6, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly teach wherein the condenser is fluidly connected to the evaporator by a fluid line and the first end of the fluid conduit is connected to the fluid line.  
          Roof further teaches wherein the condenser (11) is fluidly connected to the evaporator (15) by a fluid line (see annotated Fig. above) and the first end (see annotated Fig. above) of the fluid conduit is connected to the fluid line (see annotated Fig. above).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that the condenser is fluidly connected to the evaporator by a fluid line and the first end of the fluid conduit is connected to the fluid line as taught by Roof in order to cause the injected liquid working fluid to absorb some of the thermal energy generated during compression to decrease the temperature of the working fluid and thereby decrease the temperature of the scroll members (refer to par. 9 of Roof).
In regards to claim 7, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly teach further comprising a metering device for controlling the flow of the liquid refrigerant through the fluid conduit. 
           Roof further teaches further comprising a metering device (corresponding to valve 19) for controlling the flow of the liquid refrigerant through the fluid conduit (refer to par. 27).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that comprising a metering device for controlling the flow of the liquid refrigerant through the fluid conduit as taught by Roof in order to control the fluid flow in the system (refer to par. 27 of Roof).
In regards to claim 12, HOLGER discloses a compressor (2) comprising: a hermetically sealed housing (4); a compression mechanism (a drive machine 3) which is positioned inside the housing (4); a magnetic coupling (19) which includes a drive coupling half (a second coupling half 20) positioned outside the housing (4) and a driven coupling half (a first coupling half 18) positioned inside the housing (4) and separated from the drive coupling half (20) by a separation wall portion (a wall 17) of the housing (4), the drive coupling half (20) being connectable to a prime mover (a fan 22) and the driven coupling half (18) being connected the compression mechanism (3), but fails to explicitly teach at least one injection port which extends through the housing to a location adjacent an inside surface of the separation wall portion, the at least one injection port being connectable to a source of liquid refrigerant; wherein during operation of the compressor, liquid refrigerant is communicated through the at least one injection port and evaporated on or adjacent the inside surface of the separation wall portion to thereby cool the separation wall portion.  
        Roof teaches a refrigeration system (FIGS. 1A and 1B) at least one injection port (bore 72; Fig. 5) which extends through the housing (12) to a location adjacent an inside surface of the separation wall portion (corresponding to scroll members 32 and 34), the at least one injection port (72) being connectable to a source of liquid refrigerant (refer to par. 35); wherein during operation of the compressor (10), liquid refrigerant is communicated through the at least one injection port (72) and evaporated on or adjacent (near) the inside surface of the separation wall portion (32/34) to thereby cool the separation wall portion (refer to par. 9, wherein to decrease the temperature of the working fluid and thereby decrease the temperature of the scroll members).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of HOLGER such that at least one injection port which extends through the housing to a location adjacent an inside surface of the separation wall portion, the at least one injection port being connectable to a source of liquid refrigerant; wherein during operation of the compressor, liquid refrigerant is communicated through the at least one injection port and evaporated on or adjacent the inside surface of the separation wall portion to thereby cool the separation wall portion as taught by Roof in order to cause the injected liquid working fluid to absorb some of the thermal energy generated during compression to decrease the temperature of the working fluid and thereby decrease the temperature of the scroll members (refer to par. 9 of Roof).
In regards to claim 19, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach further comprising means for controlling the flow of liquid refrigerant through the at least one injection port. 
         Roof further teaches further comprising means (corresponding to valve 19) for controlling the flow of the liquid refrigerant through the at least one injection port (72), (refer to par. 27).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of HOLGER such that further comprising means for controlling the flow of liquid refrigerant through the at least one injection port as taught by Roof in order to control the fluid flow in the system (refer to par. 27 of Roof).
In regards to claim 20, HOLGER discloses a method for cooling a separation wall portion (a wall 17) of a compressor housing (4), the separation wall portion (17) being positioned between a drive coupling half (a second coupling half 20) of a magnetic coupling (19) and a driven coupling half (a first coupling half 18) of the magnetic coupling (19), the drive coupling half (20) being connectable to a prime mover (a fan 22) located outside the housing (4) and the driven coupling half (18) being connectable to a compression mechanism (a drive machine 3) located inside the housing (4), but fails to explicitly teach the method comprising: communicating a liquid refrigerant to a location adjacent an inside surface of the separation wall portion; and evaporating the liquid refrigerant on or adjacent the inside surface of the separation wall portion to thereby cool the separation wall portion.  
Roof teaches a refrigeration method (FIGS. 1A and 1B), the method comprising: communicating a liquid refrigerant (via first portion of lines 17 and 21; FIGS. 1A and 1B) to a location adjacent an inside surface of the separation wall portion (corresponding to scroll members 32 and 34); and evaporating the liquid refrigerant on or adjacent (near) the inside surface of the separation wall portion (32/34) to thereby cool the separation wall portion (refer to par. 9, wherein to decrease the temperature of the working fluid and thereby decrease the temperature of the scroll members).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of HOLGER such that the method comprising: communicating a liquid refrigerant to a location adjacent an inside surface of the separation wall portion; and evaporating the liquid refrigerant on or adjacent the inside surface of the separation wall portion to thereby cool the separation wall portion as taught by Roof in order to cause the injected liquid working fluid to absorb some of the thermal energy generated during compression to decrease the temperature of the working fluid and thereby decrease the temperature of the scroll members (refer to par. 9 of Roof).

Claims 4-5 and 13-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HOLGER (EP2883996) in view Roof et al. (US 2010/0008807), further in view of Hotta et al. (EP 3346134).
In regards to claim 4, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 3, but fails to explicitly teach wherein the at least one injection port is configured as a pressure-reducing orifice. Hotta teaches compressor unit (a multi-stage compressor 2; Fig. 2) wherein the at least one injection port (inner opening portion 37a) is configured as a pressure-reducing orifice (refer to pars. 71).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that wherein the at least one injection port is configured as a pressure-reducing orifice as taught by Hotta in order to enhance efficiency of the chilling system (refer to par. 33 of Hotta).
In regards to claim 5, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 3, but fails to explicitly teach wherein the second end of the fluid conduit is connected to at least one atomizing nozzle which is mounted in the at least one injection port.  
Hotta teaches compressor unit (a multi-stage compressor 2; Figs. 1-2) wherein the second end of the fluid conduit (refrigerant passage 41) is connected to at least one atomizing nozzle (injection nozzle 37) which is mounted in the at least one injection port (37a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such the second end of the fluid conduit is connected to at least one atomizing nozzle which is mounted in the at least one injection port as taught by Hotta in order to enhance efficiency of the chilling system (refer to par. 33 of Hotta).
In regards to claim 13, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach wherein the at least one injection port is configured as a pressure-reducing orifice. 
Hotta teaches compressor unit (a multi-stage compressor 2; Fig. 2) wherein the at least one injection port (inner opening portion 37a) is configured as a pressure-reducing orifice (refer to pars. 71).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of HOLGER such that wherein the at least one injection port is configured as a pressure-reducing orifice as taught by Hotta in order to enhance efficiency of the chilling system (refer to par. 33 of Hotta).
In regards to claim 14, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach wherein the liquid refrigerant is communicated through at least one atomizing nozzle which is mounted in the at least one injection port.  
Hotta teaches compressor unit (a multi-stage compressor 2; Figs. 1-2) wherein the liquid refrigerant is communicated through (via refrigerant passage 41) at least one atomizing nozzle (injection nozzle 37) which is mounted in the at least one injection port (37a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of HOLGER such the liquid refrigerant is communicated through at least one atomizing nozzle which is mounted in the at least one injection port as taught by Hotta in order to enhance efficiency of the chilling system (refer to par. 33 of Hotta).

Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HOLGER (EP2883996) in view Roof et al. (US 2010/0008807), further in view of Yasnnascoli et al. (US 5586876).
In regards to claim 8, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly teach wherein at least one of the driven coupling half and a portion of the housing surrounding the driven coupling half comprises at least one vent duct for communicating the evaporated refrigerant from a side of the driven coupling half facing the separation wall portion to an opposite side of the driven coupling half.  
Yasnnascoli teaches a hermetic refrigerant compressor (Figs. 1-2) wherein at least one of the driven coupling half (corresponding to cylinder 40) and a portion of the housing surrounding the driven coupling half (corresponding to cylinder 20) comprises at least one vent duct (bores 26-2 and 20-5, 60-2, 40-4 and 46-2) for communicating the evaporated refrigerant (gas) from a side of the driven coupling half (20) facing the separation wall portion (separator plate 60) to an opposite side of the driven coupling half (as can be seen in Figs. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that at least one of the driven coupling half and a portion of the housing surrounding the driven coupling half comprises at least one vent duct for communicating the evaporated refrigerant from a side of the driven coupling half facing the separation wall portion to an opposite side of the driven coupling half as taught by Yasnnascoli in order to supplement the pumping action of the centrifugal pump (refer to abstract of Yasnnascoli).
In regards to claim 15, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach wherein at least one of the driven coupling half and a portion of the compressor housing surrounding the driven coupling half comprises at least one vent duct for communicating the evaporated refrigerant from a side of the driven coupling half facing the separation wall portion to an opposite side of the driven coupling half.  
Yasnnascoli teaches a hermetic refrigerant compressor (Figs. 1-2) wherein at least one of the driven coupling half (corresponding to cylinder 40) and a portion of the housing surrounding the driven coupling half (corresponding to cylinder 20) comprises at least one vent duct (bores 26-2 and 20-5, 60-2, 40-4 and 46-2) for communicating the evaporated refrigerant (gas) from a side of the driven coupling half (20) facing the separation wall portion (separator plate 60) to an opposite side of the driven coupling half (as can be seen in Figs. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that at least one of the driven coupling half and a portion of the housing surrounding the driven coupling half comprises at least one vent duct for communicating the evaporated refrigerant from a side of the driven coupling half facing the separation wall portion to an opposite side of the driven coupling half as taught by Yasnnascoli in order to supplement the pumping action of the centrifugal pump (refer to abstract of Yasnnascoli).

Claims 9-10 and 16-17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HOLGER (EP2883996) in view Roof et al. (US 2010/0008807), further in view of Kraner (US 2001/0026759).
In regards to claim 9, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly teach wherein at least one of the inside surface of the separation wall portion and an outside surface of the separation wall portion comprises a number recessed pockets which are separated by a number of radially extending raised webs.
Kraner teaches a pump (Fig. 6) wherein at least one of the inside surface of the separation wall portion and an outside surface (an outer perimeter 4e; Fig. 6) of the separation wall portion (partition wall 2; Fig. 6) comprises a number recessed pockets (recesses in between vanes 5; Fig. 6) which are separated by a number of radially extending raised webs (corresponding to vanes 5; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that at least one of the inside surface of the separation wall portion and an outside surface of the separation wall portion comprises a number recessed pockets which are separated by a number of radially extending raised webs as taught by Kraner in order to drive the a fluid such as gas or liquid (refer to par. 14 of Kraner).
In regards to claim 10, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 9. Further, Kraner teaches wherein the inside surface (see Fig. 7 of Kraner) of the separation wall portion (2) comprises the recessed pockets (recesses in between vanes 5; Fig. 7) and the second end of the fluid conduit is connected to at least one injection port (port at nozzles 31) which extends through the compressor housing (corresponding to pump housing 8) to a location adjacent (near) one of the pockets (refer to Figs. 6-7 of Kraner).
In regards to claim 16, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 12, but fails to explicitly teach wherein at least one of the inside surface of the separation wall portion and an outside surface of the separation wall portion comprises a number recessed pockets which are separated by a number of radially extending raised webs.  
Kraner teaches a pump (Fig. 6) wherein at least one of the inside surface of the separation wall portion and an outside surface (an outer perimeter 4e; Fig. 6) of the separation wall portion (partition wall 2; Fig. 6) comprises a number recessed pockets (recesses in between vanes 5; Fig. 6) which are separated by a number of radially extending raised webs (corresponding to vanes 5; Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of HOLGER such that at least one of the inside surface of the separation wall portion and an outside surface of the separation wall portion comprises a number recessed pockets which are separated by a number of radially extending raised webs as taught by Kraner in order to drive the a fluid such as gas or liquid (refer to par. 14 of Kraner).
In regards to claim 17, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 16. Further, Kraner teaches wherein the inside surface (see Fig. 7 of Kraner) of the separation wall portion (2) comprises the recessed pockets (recesses in between vanes 5; Fig. 7) and the second end of the fluid conduit is connected to at least one injection port (port at nozzles 31) extends through the housing (corresponding to pump housing 8) to a location adjacent (near) one of the pockets (refer to Figs. 6-7 of Kraner).

Claims 11 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over HOLGER (EP2883996) in view Roof et al. (US 2010/0008807), further in view of HIRAYAMA et al. (WO2019/049226).
In regards to claim 11, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 2. Further, HOLGER teaches wherein the separation wall portion (17) is comprised of electrically isolated separation plates (refer to par. 30, wherein an electrically non-conductive material), but fails to explicitly teach the separation wall portion is comprised of a plurality of stacked plates.
HIRAYAMA teaches a compressor (2; Fig. 5), wherein the separation wall portion (two partition plate members 32A and 32B) is comprised of a plurality of stacked plates (refer to par. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of HOLGER such that the separation wall portion is comprised of a plurality of stacked plates as taught by HIRAYAMA in order to prevent the backflow from the plurality of cylinder chambers (refer to par. 43 of HIRAYAMA).
In regards to claim 18, HOLGER as modified meets the claim limitations as set forth above in the rejection of claim 12. Further, HOLGER teaches wherein the separation wall portion (17) is comprised of electrically isolated separation plates (refer to par. 30, wherein an electrically non-conductive material), but fails to explicitly teach the separation wall portion is comprised of a plurality of stacked plates.
HIRAYAMA teaches a compressor (2; Fig. 5), wherein the separation wall portion (two partition plate members 32A and 32B) is comprised of a plurality of stacked plates (refer to par. 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of HOLGER such that the separation wall portion is comprised of a plurality of stacked plates as taught by HIRAYAMA in order to prevent the backflow from the plurality of cylinder chambers (refer to par. 43 of HIRAYAMA).
                                                   Conclusion 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /M.T/ Examiner, Art Unit 3763 

/CASSEY D BAUER/Primary Examiner, Art Unit 3763